Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” and to theuse of our reports dated March 6, 2012 with respect to the consolidated financial statements and schedule of Cedar Realty Trust, Inc., and the effectiveness of internal control over financial reporting of Cedar Realty Trust, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2011, in Amendment No. 1 to the Registration Statement (Form S-3) and related Prospectus of Cedar Realty Trust, Inc. for the registration of an aggregate maximum offering price of $1,000,000,000 of common stock, preferred stock, shares of preferred stock represented by depositary shares, warrants, stock purchase contracts and units. /s/ Ernst & Young LLP New York, New York April 26, 2012
